     Case 18-26355         Doc 82     Filed 07/29/19 Entered 07/29/19 13:22:21           Desc Main
                                        Document     Page 1 of 3

This order is SIGNED.


Dated: July 29, 2019
                                                    R. KIMBALL MOSIER
                                                   U.S. Bankruptcy Judge


   Stephen M. Enderton, Bar # 6535
   Sarah L. Mathews, Bar #9756
   GRINDSTAFF, ENDERTON & MATHEWS, LLC
   136 E South Temple, Suite 1050
   Salt Lake City, UT 84111
   (801) 281-0252
   steve@gemlawfirm.com
   sarah@gemlawfirm.com
   Attorneys for the Debtor



       IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH


    In Re:                                              Bankruptcy No: 18-26355

    NOELLE C. LEGENDRE,                                 Chapter 13

                                  Debtor.               Hon. R. Kimball Mosier



                                 ORDER ON APPLICATION FOR FEES



             The Court, after having had the Application for Fees scheduled for hearing on the 31st day

   of July, 2019, and interested parties having been notified of an objection deadline and no parties

   having responded other than the Trustee’s response, and the Court having retained jurisdiction to

   address fees and having reviewed the pleadings on file with this Court, and the Court having

   been otherwise fully informed in the premises HEREBY ORDERS:



                                                 Page 1 of 3
  Case 18-26355       Doc 82     Filed 07/29/19 Entered 07/29/19 13:22:21         Desc Main
                                   Document     Page 2 of 3


       1.      Fees are awarded to Sarah L. Mathews in the amount of $3,852.50 less a retainer

of $500.00 already paid, and waived attorney fees of $352.50 for a remaining amount of

$3,000.00 to be paid as an administrative expense under 11 U.S.C. § 503(b), which are to be paid

by the Trustee from property of the estate to the extent funds are available.



                                      END OF DOCUMENT




                                             Page 2 of 3
  Case 18-26355        Doc 82     Filed 07/29/19 Entered 07/29/19 13:22:21             Desc Main
                                    Document     Page 3 of 3



                        DESIGNATION OF PARTIES TO BE SERVED

         Service of the foregoing Order shall be served to the parties and in the manner designated

below:

By Electronic Service: I certify that the parties of record in this case, as identified below, are

registered CM/ECF users and will be served notice of entry of the foregoing Order through the

CM/ECF system:

   Stephen M. Enderton senderton@emlegal.net,
      turia@emlegal.net;mathews@emlegal.net;mathewssr52908@notify.bestcase.com

   Lon Jenkins tr ecfmail@ch13ut.org, lneebling@ch13ut.org

   Bradley C. Johnson bcjohnson@slco.org, lpratt@slco.org

   Sarah L. Mathews mathews@emlegal.net,
      turia@emlegal.net;senderton@emlegal.net;mathewssr52908@notify.bestcase.com

   Mark S. Middlemas LundbergECFmail@Lundbergfirm.com,
      ecfmaildistgroup@lundbergfirm.com

   United States Trustee USTPRegion19.SK.ECF@usdoj.gov


BY U.S. Mail - In addition to the parties of record receiving notice through the CM/ECF system,

the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

         Noelle LeGendre
         13054 South Padstow Lane
         Herriman, UT 84096

                                       ________________________________
                                       Court Clerk




                                              Page 3 of 3
